DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 04/05/2021.

Claims 1-21 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,972,578 (‘578). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

Instant Claim 1
Claim 1 of ‘578
A system, comprising: a memory; and a hardware processor that, when executing computer executable instructions stored in the memory:
A system, comprising: a memory; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to:
presents a first media item hosted by a media source
in response to receiving the request to present the first media item, present, via a user interface, the first media item hosted by the media source;
wherein a request to present the first media item was received in response to a selection of a link associated with the first media item at a referral source
wherein the request to present the first media item is received in response to a selection of a link associated with the first media item at a referral source 
and wherein the referral source is different from the media source;
and wherein the referral source is different from the media source;
identifies a second media item from a plurality of media items that are hosted by the media source, wherein the second media item is identified based on a determination that the second media item was referred to other users through the referral source and was selected by the other users for presentation at the media source,
identify a second media item from a plurality of media items that are hosted by the media source, wherein the second media item is identified based on a determination that the second media item was referred to other users through the referral source and was selected by the other users for presentation at the media source,
and wherein the second media item is identified based on a location associated with a device that posted the link to the first media item at a time the link was posted;
and wherein the second media item is selected from the plurality of media items based on the determined location of the device that posted the link to the first media item; [..] determine, from location information included in the link associated with the first media item, a location of a device that posted the link to the first media item at a time the link was generated at the referral source;
and causes a recommendation to be presented in the user interface that includes the second media item.
and cause a recommendation to be presented in the user interface that includes the second media item.


Instant Claim 2
Claim 2 of ‘578
The system of claim 1, wherein the request is associated with a user account and wherein the hardware processor is further configured to identify a plurality of user accounts connected to the user account.
The system of claim 1, wherein the request is associated with a user account and wherein the hardware processor is further configured to identify a plurality of user accounts connected to the user account.


Instant Claim 3
Claim 3 of ‘578
The system of claim 2, wherein the hardware processor further: selects a second user account from the plurality of user accounts, wherein the second user account has included the link to the first media item in a first social networking post hosted by the referral source; and determines that the second user account has included a second link to the second media item in a second social networking post hosted by the referral source.
The system of claim 2, wherein the hardware processor is further configured to: select a second user account from the plurality of user accounts, wherein the second user account has included the link to the first media item in a first social networking post hosted by the referral source; and determine that the second user account has included a second link to the second media item in a second social networking post hosted by the referral source.


Instant Claim 4
Claim 4 of ‘578
The system of claim 3, wherein the second media item is identified based on a determination that the second user account has included the second link to the second media item in the second social networking post.
The system of claim 3, wherein the second media item is identified based on a determination that the second user account has included the second link to the second media item in the second social networking post.


Instant Claim 5
Claim 5 of ‘578
The system of claim 3, wherein the second media item is identified based on a time at which the second social networking post including the second link was posted at the referral source.
The system of claim 3, wherein the second media item is identified based on a time at which the second social networking post including the second link was posted at the referral source.


Instant Claim 6
Claim 6 of ‘578
The system of claim 3, wherein the second user account is selected based on a watch history associated with the second user account at the media source.
The system of claim 3, wherein the second user account is selected based on a watch history associated with the second user account at the media source.


Instant Claim 7
Claim 1 of ‘578
The system of claim 1, wherein the hardware processor further determines, from location information included in the link associated with the first media item, the location associated with the device that posted the link to the first media item at a time the link was generated at the referral source.
determine, from location information included in the link associated with the first media item, a location of a device that posted the link to the first media item at a time the link was generated at the referral source;


Regarding instant claims 8-14, instant claims 8-14 recite limitations similar to instant claims 1-7, respectively, and are similarly rejected over claims 1-6 of ‘578.

Regarding instant claims 15-21, instant claims 15-21 recite limitations similar to instant claims 1-7, respectively, and are similarly rejected over claims 1-6 of ‘578.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8 and 15, each of claims 1, 8 and 15 recites the limitation "the user interface" in respective lines 15, 13 and 15.  There is insufficient antecedent basis for this limitation in each claim.

Regarding claims 2-7, claims 2-7, which depend from claim 1 either directly or indirectly, are rejected for similar reasons.

Regarding claims 9-14, claims 9-14, which depend from claim 8 either directly or indirectly, are rejected for similar reasons.

Regarding claims 16-21, claims 16-21, which depend from claim 15 either directly or indirectly, are rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garachorloo et al. (US 2013/0086159, hereafter “Garachorloo”).

Regarding claim 1, Garachorloo discloses the system, comprising: 
a memory; and 
a hardware processor that, when executing computer executable instructions stored in the memory (¶20-24): 
presents a first media item hosted by a media source (¶35-37: present first media content hosted by the media source on UI), wherein a request to present the first media item was received in response to a selection of a link associated with the first media item at a referral source (¶33-37: first user selection of media content link within a device UI from the recommendation server) and wherein the referral source is different from the media source (¶13-20: recommendation server and content server are distinct); 
identifies a second media item from a plurality of media items that are hosted by the media source (¶33-37: first user selection of media content link within a device UI from the recommendation server), wherein the second media item is identified based on a determination that the second media item was referred to other users through the referral source and was selected by the other users for presentation at the media source (¶19, ¶50-52: using other users media item selection on the recommendation server from other users selection of media content links at devices associated with the recommendation server to generate recommendation, ¶47: social media information includes a currently watched recommended media by other users), and wherein the second media item is identified based on a location associated with a device that posted the link to the first media item (¶19, ¶39: location information of the device taken into account for determining and identifying the second recommended content) at a time the link was posted (¶16-17, ¶19, ¶48, ¶50-52: time of media content submittal used to make recommendations); and
causes a recommendation to be presented in the user interface that includes the second media item (¶19, ¶38, ¶53).  

Regarding claim 2, Garachorloo discloses the system of claim 1, and further discloses wherein the request is associated with a user account and wherein the hardware processor is further configured to identify a plurality of user accounts connected to the user account (¶17: request is to a social network website that includes second users, all having credentials). 

Regarding claim 3, Garachorloo discloses the system of claim 2, and further discloses wherein the hardware processor is further configured to: 
select a second user account from the plurality of user accounts (¶17), wherein the second user account has included the link to the first media item in a first social networking post hosted by the referral source (¶19, ¶50-52: second user viewing data/link includes first media item); and 
determine that the second user account has included a second link to the second media item in a second social networking post hosted by the referral source (¶19, ¶50-52: second user viewing data includes second media item and is used to recommend second media item).36Attorney Docket No.: 0715150.371-US2 

Regarding claim 4, Garachorloo discloses the system of claim 3, and further discloses wherein the second media item is identified based on a determination that the second user account has included the second link to the second media item in the second social networking post (¶17, ¶19, ¶50-52: based on second user social media information/posts). 

Regarding claim 5, Garachorloo discloses the system of claim 3, and further discloses wherein the second media item is identified based on a time at which the second social networking post including the second link was posted at the referral source (¶16-17, ¶19, ¶48, ¶50-52: time of media content submittal used to make recommendations).  

Regarding claim 6, Garachorloo discloses the system of claim 3, and further discloses wherein the second user account is selected based on a watch history associated with the second user account at the media source (¶16-17, ¶19: viewing history). 

Regarding claims 8-13, claims 8-13 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Regarding claims 15-20, claims 15-20 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Allowable Subject Matter
Claims 7, 14 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandaru et al.
US 9710436 B1
Method and system for generating a modified website
Gandhi
US 20120066211 A1
System and method for analyzing search engine optimization procedures
Jojic et al.
US 8,843,430 B2
Recommendation system
G. Adomavicius and A. Tuzhilin, "Toward the next generation of recommender systems: a survey of the state-of-the-art and possible extensions," in IEEE Transactions on Knowledge and Data Engineering, vol. 17, no. 6, pp. 734-749, June 2005, doi: 10.1109/TKDE.2005.99.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179